In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00067-CV
                                                ______________________________
 
 
 
                              IN THE INTEREST OF
K.K.M., A CHILD
 
 
                                                                                                  

 
 
                                       On Appeal from the 307th
Judicial District Court
                                                             Gregg County, Texas
                                                      Trial Court No. 2009-297-DR
 
                                                    
                                              
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            David
McAdoo, appellant, filed his amended notice of appeal July 16, 2010.
            McAdoo
has not filed a docketing statement with this Court, see Tex. R. App. P.
32, nor has he paid a filing fee or made any claim of indigency.  See
Tex. R. App. P. app. A (B)(1);
20.1.  There is no information to
indicate McAdoo has made efforts to have either the clerk’s record or reporter’s
record filed with this Court.  On August
23, 2010, we contacted McAdoo by letter, giving him an opportunity to cure the
various defects, and warning him that if we did not receive an adequate
response within ten days, this appeal would be subject to dismissal for want of
prosecution.  See Tex. R. App. P. 42.3(b),
(c).
            We
have received no communication from McAdoo. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          September 20, 2010
Date Decided:             September 21, 2010